DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 – 2, 5 – 11, 14, and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schiefferly et al. (US 7,125,198 B2).
For claim 1, Schiefferly et al. discloses a safety trailer 20, 40, 180 comprising:
[first 20 and second 180 platforms interconnected by an extendible and retractable safety wall 60, 130; wherein the safety wall includes first 80, 140 and 90, 150 second sections, with the first section telescopically received in the second section] (figs. 4 and 5, col. 4, lines 21 – 23 and lines 43 – 45);
[wherein the safety wall is moveable from an undeployed configuration, wherein the safety wall is retracted] (fig. 4), to [a deployed configuration, wherein the safety wall is extended to define a protected work area for maintenance personnel] (fig. 5, capable, intended use to define a protected work area for maintenance personnel);

[wherein the safety wall is moveable from a first side of the first and second platforms to a second side of the first and second platforms by rotatable arms 42, 44, 50, 52] (figs. 4, 5, 7, and 8, col. 3, lines 41 – 44), [wherein said rotatable arms can engage a channel or retainer 46, 48, 49 to provide added strength to the safety wall] (fig. 6, col. 3, lines 50 – 51, wherein the respective spacers engage the respective rotatable arms).
For claims 2 and 14, Schiefferly et al. discloses the safety trailer wherein the safety wall comprises [a plurality of interconnected structural members 80, 90, 140, 150 in the form of tubes] (wherein the beams and box tube assembly are interconnected structural members which form first and second sections, wherein the interconnected structural members comprises a plurality of tubes 90, 150).
For claims 5 and 17, Schiefferly et al. discloses the safety trailer [wherein the tubes have a rectangular cross section] (figs. 12 and 13).
For claims 6 and 10, Schiefferly et al. discloses the safety trailer of claim 2, [wherein the first 80, 90 and second 140, 150 safety wall portions are positioned one-on-top-of-the-other on a common side of the safety trailer to define a partially protected work space having ingress or egress to workers and equipment] (figs. 5 and 8).
For claims 7 and 11, Schiefferly et al. discloses the safety trailer [wherein the first and second safety wall portions are positioned on separate sides of the safety trailer to define a fully protected and enclosed work space] (figs. 4 and 7).
For claim 8, Schiefferly et al. discloses a safety trailer 20, 40, 180 comprising: 

[wherein the safety wall is moveable from an undeployed configuration, wherein the safety wall is retracted] (fig. 4), to [a deployed configuration, wherein the safety wall is extended to define a protected work area for maintenance personnel] (fig. 5, capable, intended use to define a protected work area for maintenance personnel);
[wherein the first and second platform each includes a ballast, which is positioned on the trailer to offset, at least substantially, the weight of the safety wall] (col. 3, lines 21 – 22 and col. 5, lines 48 – 49); 
wherein each of the first and second safety wall portions includes a pair of corresponding rotating arms 44, 44, 50, 52, [with a respective rotating arm of each of the first and second safety wall portions rotating about a common pivot, the rotational axis of which lies in a vertical plane containing the longitudinal axis of the safety trailer] (figs. 4 and 5, col. 3, lines 39 – 44); and [wherein said rotatable arms can engage a channel or retainer 46, 48, 49 to provide added strength to the safety wall] (fig. 6, col. 3, lines 50 – 51, wherein the respective spacers engage the respective rotatable arms).
For claim 9, Schiefferly et al. discloses the safety trailer [wherein the safety wall is rotatable, by the rotating arms about front and rear pivots to either side of the safety trailer] (fig. 4, wherein rotating arms 42, 44 are rotated at a front pivot and rotating arms 5, 52 are rotated at a rear pivot).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schiefferly et al. (US 7,125,198 B2) in view of Lewis (US 4,240,647).
For claims 3 and 15, Schiefferly et al. discloses the safety trailer [wherein the safety wall comprises a beam-in-tube arrangement with very tight clearance between the engaged tubes] (figs. 4 and 5, col. 4, lines 21 – 23 and lines 43 – 45, wherein beam 80 engages box tube assembly 90 and beam 140 engages box tube assembly 150), [if rollers or wheels are not used, then other common methods of friction reduction may be utilized, such as nylon or UHMW plastics, lubrication with oils or grease, or the use of a slide with or without bearings] (col. 4, lines 39 – 42); [other systems could be used in lieu of the telescoping to achieve extending effect] (col. 4, lines 50 – 51); but does not explicitly disclose the beam-in-tube arrangement is a tube-in-tube arrangement.  

	At the time of the invention, it would have been obvious to one of ordinary skill in the art to alternatively use the tube-in-tube arrangement as taught by Lewis in place of the beam-in-tube arrangement of Schiefferly et al., wherein such tube-in-tube configuration would provide for reduced overall debris build-up, thus reducing overall replacement costs.
Claims 4 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schiefferly et al. (US 7,125,198 B2).
	Regarding claims 4 and 16, Schiefferly et al. does not explicitly teach that the tubes have a circular or arcuate cross section.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubes to use a circular or arcuate cross section, so as to achieve easier manufacturing and improved aesthetics, thus reducing overall manufacturing costs, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum configuration until the desired effect is achieved involves only routine skill in the art.  See, In re Dailey, 149 USPQ 47. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific shapes yields any previously unexpected results.
Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schiefferly et al. (US 7,125,198 B2) in view of Wehrli et al. (US 2007/0224009 A1).
For claim 12, Schiefferly et al. discloses the safety trailer wherein the safety wall comprises [a plurality of interconnected structural members 80, 90, 140, 150 in the form of 
Wehrli et al. discloses a trailer assembly 10 comprising a plurality of interconnected structural members 16, 22, 24, an exterior panel 40; an upper gusset 14, 20 and a lower gusset 28, 30.
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to additionally use the exterior panel and respective gussets as taught by Wehrli et al. with the safety trailer of Schiefferly et al. to allow for an extended barrier, thus improving overall safety. 
For claim 13, Schiefferly et al. modified as above discloses the safety trailer wherein the safety wall includes [upper 14, 20 and lower 28, 30 gussets to provide additional structural support to the exterior panel] (fig. 1B of Wehrli et al.).

Response to Arguments
Applicant's arguments filed 11/17/21 have been fully considered but they are not persuasive. Appellant argues the elements 46, 48, 49 are merely spacers separating the front and rear arms and are not “a channel or retainer” and do not provided added strength to the safety wall”. Appellant “states the ordinary meaning of a “spacer” is a device or piece used to create or maintain a desired amount of space between two parts, that is in no way equivalent to a channel, ordinarily defined as a groove, or a retainer, ordinarily defined as a device that holds something in place”.
The definition of “retainer” according to merriam-webster is defined as “a device or structure that holds something in place” and the definition of “spacer” is defined as “a device or piece used to create or maintain a desired amount of space”.  Therefore, under the broadest 
In response to applicant's argument that the prior art fails to disclose “rotatable arms engage a channel or retainer to provide added strength to the safety wall”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The spacers of the prior art allows for maintaining a desired amount of space between the elements, thus the reduction in movement between the elements provides for added overall strength to the safety walls.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB D KNUTSON/            Primary Examiner, Art Unit 3611